Citation Nr: 1611994	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-38 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for a neurological disorder, other than TBI, to include a seizure disorder and encephalopathy, and secondary to claimed TBI.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1966 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2010.  A transcript of that proceeding is associated with the Veterans Benefits Management System (VBMS) file.

The November 2008 rating decision granted entitlement to service connection for PTSD and denied the Veteran's service connection claims for a TBI, epilepsy, and residuals of a rib fracture.  The Veteran filed a timely December 2008 notice of disagreement with the initial assigned rating for PTSD and the three denied service connection claims.  In a February 2011 decision, the Board dismissed the increased rating claim for PTSD and remanded the remaining three issues to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The Board subsequently denied entitlement to service connection for residuals of a rib fracture in an August 2014 decision.  The Board then remanded the case once more to the AOJ.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to obtain adequate VA medical opinions and examinations in compliance with the directives of the February 2011 and August 2014 Board remands.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  
The February 2011 Board remand directed the AOJ to obtain a VA examination in connection with the Veteran's service connection claim for epilepsy.  The Board instructed the VA examiner to opine as to whether the Veteran's epilepsy is related to service or secondary to a TBI.  In particular, the Board requested that the examiner address the significance of a delayed onset of the Veteran's epilepsy.  The Veteran was provided with a VA examination in April 2011.  The examination report reflects a diagnosis of a seizure disorder, but the examiner did not specify the type of seizure disorder that was diagnosed.  The examiner opined that the Veteran's seizures were not related to service.  In support of his opinion, the examiner noted that the service treatment records (STRs) were silent for seizures and pointed to the fact that the Veteran did not experience seizures until many years after service.  In an August 2011 addendum opinion, the examiner also stated the Veteran's seizures were not related to his malaria as his seizures began several years after the malaria occurred, and malaria usually does not cause seizures.  He added that an exception could occur in cases of malignant malaria with high fevers.

However, the STRs show that the Veteran was diagnosed with falciparum malaria in October 1968, and a related October 1968 STR documented a 104 degree fever.  The Board notes that falciparum malaria is also called malignant tertian malaria.  See Dorland's Illustrated Medical Dictionary 1097 (32nd ed. 2012).  Thus, it is unclear from the examiner's rationale why the circumstances of the Veteran's in-service malaria would not represent one of the instances when the disease causes seizures.  Moreover, in both opinions, the Board finds that the examiner did not follow the February 2011 remand instructions to explain why the gap in time between active service and the onset of seizures is significant.

In the August 2014 remand, the Board requested that the AOJ obtain an additional VA medical opinion.  Another VA medical opinion as well as two addendum opinions were provided in November 2014, February 2015, and March 2015.  The November 2014 opinion stated that it is less likely as not that the Veteran's seizure disorder is related to or caused by a TBI.  However, this opinion merely restated the reasoning from the April 2011 VA examination that there was no history of epilepsy during service, and the Veteran's seizure disorder was not diagnosed until 1995.  No additional explanation was given.  For this reason, an adequate VA examination and medical opinion are still needed.

Regarding the Veteran's diagnosis of encephalopathy, the August 2014 Board remand instructions stated that the AOJ needed to obtain another VA medical opinion.  The instructions requested that the examiner give an opinion concerning whether the Veteran suffers from encephalopathy.  As previously discussed, medical opinions in response to the August 2014 remand were obtained in November 2014, February 2015, and March 2015.  The February 2015 addendum opinion discussed different findings from the record, including Dr. C.'s May 1997 diagnosis of encephalopathy and the more recent April 2011 VA examination which showed no clinical evidence of encephalopathy.  However, the examiner did not make any clear statement as to whether the Veteran has a current diagnosis of encephalopathy.  In spite of the examiner's observations regarding the lack of clinical evidence of encephalopathy in April 2011, the examiner went on to opine in March 2015 that it was less likely than not that the Veteran's diagnosed encephalopathy was related to active service or a residual of TBI.  Thus, a clarifying medical opinion must be obtained upon remand.

The August 2014 Board remand also stated that the Veteran should be provided with a VA medical opinion that addressed his service connection claim for TBI.  The Board directed the examiner to provide an opinion as to whether the Veteran has a diagnosis of TBI.  The instructions also stated that the examiner needed to address the other TBI diagnoses of record and provide a nexus opinion.  However, these instructions were not addressed by the November 2014 opinion or the addendum opinions dated in February and March of 2015.  As such, a remand is required to obtain an additional VA examination and medical opinion.

The Board also notes that the issues of entitlement to service connection for TBI; and entitlement to service connection for a neurological disorder, other than TBI, to include a seizure disorder and encephalopathy, and secondary to claimed TBI, are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a TBI or any other neurological disorders, to include a seizure disorder and encephalopathy.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the VA New Jersey Health Care System dated since February 2011.

2.  After associating any additional records with the claims file, schedule the Veteran for a VA examination to address the etiology of any current TBI.  The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.
It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must clearly state whether the Veteran has a diagnosis of TBI.  If not, the examiner must address the prior diagnoses of record.

Second, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had its onset in, or was caused by active service.

Regardless of the conclusion reached, the examiner should address the following:  1) the Veteran's September 2010 Board hearing testimony that it was difficult to wear a helmet during parachute landings, and he did not wear a helmet in Vietnam; 2) the Veteran's September 2010 Board hearing testimony that after shooting his M-16 during combat, he could not hear well and felt disoriented; 3) The Veteran's report from the September 2010 Board hearing that it was possible that he felt the concussion blasts from being close to firing cannons, artillery fire, and directing rocket strikes during service;  4) the Veteran's July 2008 statement that he slipped and hit his head during combat; 5) Dr. M's May 2008 letter in which he stated that the Veteran suffered from a TBI while serving as a paratrooper; and 6) Dr. M.'s May 2008 letter in which he reported that Dr. C.'s May 1997 neuropsychological test results were typical of a TBI.

A clear explanation for all opinions based on the specific facts of the case as well as relevant medical principles is needed.

3.  After associating any additional records with the claims file, schedule the Veteran for a VA examination to address the etiology of any current neurological disorder other than TBI.  The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all current neurological disorders other than TBI.  The examiner should specifically indicate whether the Veteran has temporal lobe epilepsy, grand mal epilepsy, nocturnal seizures, or encephalopathy.  If not, the examiner should address the prior diagnoses of record and explain why such a diagnosis is not warranted.

Second, for each currently diagnosed disorder, the examiner must provide an opinion as to the following questions:

a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had its onset in, or was caused by active service, to include the Veteran's in-service malaria.

If the examiner finds a gap in time between service and the diagnosis of any disorder significant, the examiner should explain why this is the case.

b)  Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by the Veteran's diagnosed TBI.

c)  Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was aggravated by the Veteran's diagnosed TBI.

In rendering an opinion, the examiner should consider the following:  1) The report from August 2011 VA addendum opinion that malignant malaria with high fevers could cause seizures; 2) the Veteran's October 1968 diagnosis of falciparum malaria, and the October 1968 STR noting a fever of 104 degrees; 3) Dr. C.'s May 1997 diagnosis of temporal lobe dysfunction and emotional sequelae; and 4) the October 2009 letter from Dr. M. which stated that sequelae of the Veteran's TBI included temporal lobe epilepsy and encephalopathy.

A clear explanation for all opinions based on the specific facts of the case as well as relevant medical principles is needed.

4.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

